                              THE MARKS LAW FIRM, P.C.

                                       March 18, 2020

Via ECF
Honorable Katherine Polk Failla
United States District Judge
United States Courthouse
40 Foley Square, Courtroom 618
New York, New York 10007
                                                             MEMO ENDORSED
               RE:     Bonifacio v. Continental Exchange Solutions, Inc.
                       Docket: 1:19-cv-11684-KPF


Dear Judge Failla,

      The Parties respectfully request an adjournment of the initial conference scheduled for
March 24, 2020.

        In accordance with current government and health officials recommendation to self-
isolate and the temporary closing of many businesses, the Parties believe a forty-five (45) day
adjournment of the initial conference is appropriate. Further, in order to reduce litigation costs
and preserve resources, the Parties are currently engaged in good faith settlement discussions and
believe that an agreement may be reached prior to further litigation. This is the first request of its
kind.

       We thank you and the Court for its time and consideration on this matter.




                                                                Respectfully Submitted,

                                                             The Marks Law Firm, P.C.




                                                       By:
                                                                 Bradly G. Marks




                       175 Varick Street, 3 d FL, New York, New York 10014
                 T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                      www.markslawpc.com
Application GRANTED. The initial pretrial conference currently
scheduled for March 24, 2020, is hereby ADJOURNED to May 26, 2020,
at 10:30 a.m. in Courtroom 618 of the Thurgood Marshall Courthouse,
40 Foley Square, New York, New York.

Dated:    March 19, 2020          SO ORDERED.
          New York, New York




                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
